Case 6:17-cv-00828-MJJ-CBW Document 38 Filed 05/08/20 Page 1 of 1 PageID #: 196


                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 WILLIAM CHARLES FREDERICK CASE NO. 6:17-CV-00828 SEC P
 #730193
 VERSUS                                   JUDGE MICHAEL J. JUNEAU


 ST. MARY PARISH LAW       MAGISTRATE JUDGE WHITEHURST
 ENFORCEMENT CENTER, ET AL



                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record

       IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s civil

 rights complaint filed pursuant to 42 U.S.C. §1983 be DISMISSED WITHOUT

 PREJUDICE pursuant to FRCP Rule 41(b) and LR 41.3W.

       THUS DONE in Chambers on this 8th day of May, 2020




                                                  Michael J. Juneau
                                              United States District Judge
